      Case 1:07-cv-09329-SHS-DCF Document 288 Filed 12/20/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 Leber, et. al,                                 )
                                                )
         Plaintiffs,                            )
                                                )
         vs.                                    )
                                                )
 The Citigroup 401(k) Plan Investment           ) Civ. A. No. 07-cv-9329-SHS
 Committee, et. al,                             )
                                                )
         Defendants.                            )
                                                )



         JOINT MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT

        The Parties move this Court for final approval of the Class Action Settlement and move

the Court to enter the proposed Final Order, a copy of which is attached hereto as Exhibit 1.

This motion is supported by Plaintiffs’ Memorandum of Law in Support of the Motion for Final

Approval of Class Settlement, as well as Plaintiffs’ Memorandum of Law in Support of the

Motion for Preliminary Approval of Class Settlement (Dkt. 282), the Declaration of Les

Chappell, on behalf of the settlement administrator (Dkt. 285-1), and the Statement of Newport

Trust Company, as the Independent Fiduciary, approving of the settlement, as well as this

Court’s Order Preliminarily Approving this Class Settlement (Dkt. 283).

Dated: December 20, 2018

                                                     Respectfully submitted,

                                                     By:    /s/ Gregory Y. Porter
                                                     Gregory Y. Porter (Pro hac vice)
                                                     BAILEY & GLASSER LLP
                                                     1054 31st Street, Suite 230
                                                     Washington, DC 20007
                                                     T: 202.463.201
                                                     F: 202-463-2103
                                                     gporter@baileyglasser.com
Case 1:07-cv-09329-SHS-DCF Document 288 Filed 12/20/18 Page 2 of 3




                                    J. Brian McTigue (Pro hac vice)
                                    James A. Moore (Pro hac vice)
                                    MCTIGUE LAW LLP
                                    4530 Wisconsin Avenue, NW
                                    Suite 300
                                    Washington, DC 20016
                                    T: 202.364.6900
                                    F: 202.264.9960
                                    bmctigue@mctiguelaw.com
                                    jmoore@mctiguelaw.com

                                    Counsel for Plaintiffs

                                    Lewis R. Clayton
                                    Karen R. King
                                    PAUL, WEISS, RIFKIND,
                                    WHARTON & GARRISON LLP
                                    1285 Avenue of the Americas
                                    New York, NY 10019-6064

                                    Counsel for Defendants




                                2
     Case 1:07-cv-09329-SHS-DCF Document 288 Filed 12/20/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of December 2018, the foregoing document was
electronically filed with the Clerk of Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to all counsel of record.


                                                   /s/ Gregory Y. Porter
                                                   Gregory Y. Porter




                                              3
